Citation Nr: 9916239	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for cardiomyopathy, left 
bundle branch block, abnormal electrocardiogram and 
hypertension, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased evaluation for the 
veteran's service connected cardiomyopathy, left bundle 
branch block, abnormal electrocardiogram and hypertension.


REMAND

The veteran contends that his cardiovascular disability is 
more severe than currently evaluated.  He further contends 
that the RO failed to consider all the applicable Diagnostic 
Codes in his case, to include those dealing with hypertension 
and hypertensive heart disease.  Specifically, it appear that 
he has raised an inferred claim seeking entitlement to 
service connection for hypertension as a separate and 
distinct disability.  It further appears from his contentions 
that he believes his heart disease condition and the 
hypertension are related, which on remand will require 
consideration of this element of the claim under 38 C.F.R. 
§ 3.310 (1998).

In addition, the Board notes that the most recent VA 
examination was conducted in December 1988, which is more 
than ten years ago.  Since that time the veteran has received 
VA treatment following up his cardiovascular disability from 
1995 through 1997.  The United States Court of Appeals for 
Veterans Claims (formerly the U. S. Court of Veterans 
Appeals) (Court) has held that the fulfillment of the 
statutory duty to assist includes the conduct of a through 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  In view of the foregoing, this case is 
REMANDED for the following:

1.  The veteran should be scheduled for a 
VA cardiovascular examination for the 
purpose of ascertaining the current 
severity of his service-connected heart 
disease.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be furnished a copy of 
the criteria set forth in Diagnostic Code 
7000 (effective January 12, 1998).  All 
indicated special tests and studies 
should be accomplished, including (if 
deemed medically appropriate) a 
laboratory determination of METs by 
exercise testing, an electro-cardiogram, 
echocardiogram, and x-ray study.  With 
regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the veteran's service-
connected heart disease should be 
documented by the examiner.  The examiner 
should also identify any signs of an 
enlarged heart; the degree of any dyspnea 
on exertion; elevation of systolic blood 
pressure; arrhythmias such as paroxysmal 
auricular fibrillation or flutter or 
paroxysmal tachycardia; rales, pretibial 
pitting at the end of the day or other 
definite signs of beginning congestive 
heart failure; and whether the veteran 
would be precluded from more than light 
manual labor or would be precluded from 
more than sedentary employment.

Further, it is requested that the 
examiner provide a medical opinion 
addressing whether the veteran's 
hypertension represents a separate and 
distinct disease entity from his heart 
disease condition.

2.  When the aforementioned development 
has been completed, the case should be 
reviewed by the RO.  This review should 
include consideration of the change in 
cardiovascular criteria effective in 
January 1998, as well as information 
added to the file since the last 
statement of the case.  The RO should 
also consider whether an increased 
evaluation would be warranted using 
additional diagnostic codes, if 
applicable, to include DC 7007 or 7101.  
Further, the RO should adjudicate the 
veteran's inferred claim of entitlement 
to service connection for hypertension on 
a direct/aggravation/presumptive basis, 
as well as a secondary disability under 
38 C.F.R. § 3.310.  In the event that the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


